Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 02/11/2021, have been fully considered but they are not persuasive.

Regarding independent claims 1, 9, and 17:
Applicant submitted that the cited references of Barriac and Wang fail to disclose or suggest “receiving, at a first wireless access point (AP) of a first basic service set (BSS) and from a second wireless AP of a second BSS, data indicative of an 802.11-based target wake time (TWT) schedule of a client of the second BSS, wherein the data indicative of the 802.11-based TWT schedule of the client of the second BSS comprises an indication of at least one TWT time slot assigned to the client of the second BSS; and generating, by the first wireless AP, an 802.11-based TWT schedule for a client of the first BSS that assigns at least one TWT time slot to the client of the first BSS which avoids the at least one TWT time slot assigned to the client of the second BSS according to the data indicative of the 802.11-based TWT schedule of the client of the second BSS.” See Remarks 10-12. The Examiner respectfully disagrees.

Barriac discusses the use of 802.11ah protocols such as target wake time (TWT) for time scheduling within BSSs. TWT is an agreement between an AP and a STA for a time when the STA is to be awake and engage in communication with the AP (i.e. time period(s)/slot(s) assigned/scheduled for communication between AP and STA). Coordination protocol allows the exchange of TWT parameters across APs so that TWT parameter settings can be coordinated across APs (i.e. APs exchange information about their respective TWTs (time slot(s)) scheduled within their BSSs, in order to coordinate their TWTs schedules) (Barriac; [0115-0116]).
The coordination protocol further allows APs and STAs to reach an agreement on time usage so that transmissions of neighboring APs and STAs are disjoint in time. For example, STAs that are indicated as interfering in the messaging are allocated non overlapping TWTs (non overlapping time slot(s)) across neighboring APs. For example, edge STA within neighboring BSSs are allocated disjoint time resources (Barriac; [0102]).
Therefore, neighboring APs are aware of communication time slot(s) (TWTs) reserved between APs and their respective STAs based on the exchanged messages.  
In other words, A first AP would schedule a TWT (assigned wake up communication time slot(s)) for its client STA that avoids a TWT (assigned communication time slot(s)) of a client STA of a second AP according to the TWT data exchanged between the first AP and second AP. 

In the same fashion, Wang discusses coordination protocols in areas with dense deployment of APs and BSSs, when resources may need to be shared among the OBSS. Coordination protocols may be used to coordinate and optimize the usage and assignment of time slots such as TWTs among the OBSS. (Wang [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac et al. (US 20150063327) in view of Wang et al. (US 20150359008).

Regarding claim 1, Barriac discloses a method, comprising:
receiving, at a first wireless access point (AP) of a first basic service set (BSS) and from a second wireless AP of a second BSS, data indicative of an 802.11-based target wake time (TWT) schedule of a client of the second BSS (802.11ah defines protocols for time schedule within BSSs using target wake time (TWT). TWT is an agreement between AP and an STA for a time when the STA is to be awake and engage in communication with the AP. The coordination protocol allows the exchange of TWT parameters across APs so that TWT parameter settings can be coordinated across APs; [0115-0116]), 
wherein the data indicative of the 802.11-based TWT schedule of the client of the second BSS comprises an indication of at least one TWT time slot assigned to the client of the second BSS (TWT is an agreement between AP and an STA for a time when the STA is to be awake and engage in communication with the AP; [0115]. 
(i.e. TWT is time period(s)/slot(s) assigned/scheduled for communication between AP and STA). 
The coordination protocol allows the exchange of TWT parameters across APs so that TWT parameter settings can be coordinated across APs; [0116]);
identifying, by the first wireless AP and from the received data, a scheduled communication time of the client of the second BSS in the TWT schedule (the coordination protocol includes a mechanism that allows APs and STAs to reach an agreement on time usage so that transmissions of neighboring APs and STAs are disjoint in time. STAs 506 that are indicated as interfering in the messaging are allocated non overlapping TWTs across neighboring APs; [0102].
Note that in order to allocate non overlapping TWTs (time slot(s)) for interfering STAs, it is necessary to determine the TWT (time slot(s)) schedule for an interfering STA.);
generating, by the first wireless AP, an 802.11-based TWT schedule for a client of the first BSS that assigns at least one TWT time slot to the client of the first BSS which avoids the at least one TWT time slot assigned to the client of the second BSS according to the data indicative of the 802.11-based TWT schedule of the client of the second BSS (Coordination protocol allows APs and STAs to reach an agreement on time usage so that transmissions of neighboring APs and STAs are disjoint in time. STAs that are indicated as interfering in the messaging are allocated non overlapping TWTs across neighboring APs. Edge STAs within neighboring BSSs are allocated disjoint time resources; [0102].
Note that neighboring APs are aware of communication time slot(s) (TWTs) reserved in other BSSs. APs coordinate their TWTs by using non overlapping TWTs (time slot(s)) for potential interfering STAs. A first AP would schedule a TWT (wake up communication time slot(s)) for its own STA that would avoid a TWT (assigned communication time slot(s)) of a STA of a second AP according to the TWT data exchanged between the first AP and second AP); and
(TWT is an agreement between AP and an STA for a time when the STA is to be awake and engage in communication with the AP; [0115].
management negotiation may be performed where AP and STA agree on whether the STA is allowed to transmit on the medium when not explicitly given permission to send. Explicit permission to send can be granted via a RAW, TWT, PSMP, reverse direction grant (RDG), or any other message sent by the AP which allows certain user to transmit during a given amount of time; [0179]).
Barriac does not expressly disclose receiving, at a first wireless access point (AP) from a second wireless AP, data indicative of an 802.11-based target wake time (TWT) schedule only of a client of the second BSS having been identified as a potential source of interference in the first BSS due to its proximity to the first wireless AP, without receiving data indicative of an 802.11-based TWT schedule of at least one other client of the second BSS not identified as the potential source of interference in the first BSS.
In an analogous art, Wang discloses receiving, at a first wireless access point (AP) from a second wireless AP, data indicative of an 802.11-based target wake time (TWT) schedule only of a client of the second BSS having been identified as a potential source of interference in the first BSS due to its proximity to the first wireless AP, without receiving data indicative of an 802.11-based TWT schedule of at least one other client of the second BSS not identified as the potential source of interference in the first (STAs may be grouped based on visibility to multiple networks and capabilities. An AP/relay STA/PCP/RAP may divide STAs that are associated with them into groups based on the visibility by the STAs to multiple networks and capabilities. For example, if a set of STAs in a BSS or a relay BSS are overlapping with the same set of BSS's or similar set of BSS's, the set of STAs may be grouped together. Such a group of STAs may be referred to as an interference group (IG). An AP may divide the STAs that are associated with it into multiple IGs, and the AP may coordinate with the overlapping BSSs and provide different settings such as QoS settings, TXOP/RAW/PRAW /TWT/beacon subinterval schedules, TIM/UL access window assignment, or TXOP as generally defined above for different IGs depending on the negotiation and coordination with the respective overlapping BSSs; [0145]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the System of Barriac in order to enable efficient coordination in overlapping basic service set (Wang; [0003]).

Regarding claim 2, the combination of Barriac and Wang, particularly Barriac discloses generating, by first wireless AP, data indicative of the generated 802.11-based TWT schedule for the client of the first BSS (TWT is an agreement between AP and an STA for a time when the STA is to be awake and engage in communication with the AP; [0115]
management negotiation may be performed where AP and STA agree on whether the STA is allowed to transmit on the medium when not explicitly given permission to send. Explicit permission to send can be granted via a RAW, TWT, PSMP, reverse direction grant (RDG), or any other message sent by the AP which allows certain user to transmit during a given amount of time; [0179]); and
sending, by the first wireless AP, the data indicative of the generated 802.11-based TWT schedule to the second wireless AP (802.11ah defines protocols for time schedule within BSS 502A, 502B, and 502C with no coordination using restricted access window (RAW) and target wake time (TWT). The coordination protocol allows the exchange of RAW and TWT parameters across APs 504A, 504B, and 504C so that RAW /TWT parameter settings can be coordinated across APs 504A, 504B, and 504C; [0115-0116]).

Regarding claim 3, the combination of Barriac and Wang, particularly Barriac discloses identifying, by first wireless AP, potential of interference in the first BSS by communications of the client of the second BSS due to proximity of the client of the second BSS to the first wireless AP (APs 504A, 504B, and 504C coordinate the use of resources and operational modes of the shared medium to reduce the likelihood that wireless devices 402 are subject to interference. A wireless device 402 can be subject to interference by either causing interference with another wireless device 402 or experiencing interference caused by another wireless device 402. One of the APs 504A, 504B, and 504C receives instructions from another one of the APs 504A, 504B, and 504C to modify its use or one of the wireless devices 402 associated with the receiving AP use of the airwaves or medium to reduce the likelihood that a wireless device 402 is subject to interference; [0091-0092]).

Regarding claim 4, the combination of Barriac and Wang, particularly Barriac discloses wherein identifying, by first wireless AP, the potential of interference comprises: receiving, by the first wireless AP, at least one beacon report from at least one client of the first BSS, the at least one beacon report indicative of the potential of interference (interfered STAs such as cell center STAs 506B-E, 506H, 802 and cell edge STAs 506A, 506F, 506G, 804 are reported by STAs to the AP. The interfered STA can be identified by its MAC address or a Partial AID (PAID) address. In some implementation, STAs report interfered STAs belonging to neighboring BSSs. In some implementations where the MAC address is not available because, for example, the address is sent at a high rate, a Partial AID may be used. However, a Partial AID may not be unique to the STA. To increases the uniqueness of the Partial AID, the neighboring APs 504A, 504B, and 504C can use disjoint PAID spaces. Access points may exchange signaling to coordinate the selection of disjoint Partial AID spaces. In some implementations, the reporting STA includes additional interference information such as signal strength and frequency of interference; [0123]).

Regarding claim 5, the combination of Barriac and Wang, particularly Barriac discloses wherein identifying, by first wireless AP, the potential of interference (When AP 254A and STA 256B are communicating with each other, the communication may be sensed by other devices in BSAs 252B-C; [0064]); and 
reporting, by the first wireless AP, the received signal to the second wireless AP (APs 504A, 504B, and 504C can coordinate access to the shared medium even when the APs are associated with different BSS 502A, 502B, and 502C. The APs 504A, 504B, and 504C can determine whether one or more wireless devices 402 is subject to interference with another wireless device in the wireless network. The APs 504A, 504B, and 504C identify the one or more wireless devices 402 that are subject to interference via identifying information such as a MAC address. The APs 504A, 504B, and 504C then receive information from each other on the nature of the interference and/or the shared medium. The APs 504A, 504B, and 504C then modify the use of the shared medium by one or more of the wireless devices 402 to reduce the likelihood that the wireless device is subject to interference. In some implementations, this modification includes transmission of one or more messages 508A, 508B, and 508C between APs as illustrated in FIG. 5; [0093]), 
wherein the second wireless AP sends the data indicative of the 802.11-based TWT schedule of the client of the second BSS after the reporting (the coordination protocol includes a mechanism that allows APs 504A, 504B, and 504C/STAs 506A-H to reach an agreement on time usage so that transmissions of neighboring APs 504A, 504B, and 504C/STAs 506A-H are disjoint in time and/or transmissions to/from a certain set of STAs 506A-H. For example, STAs 506 that are indicated as interfering in the messaging are allocated non overlapping RAWs /TWTs across neighboring APs 504A, 504B, and 504C; [0102]).

Regarding claim 6, the combination of Barriac and Wang, particularly Barriac discloses aggregating, by the first wireless AP, the scheduled communication time of the client of the second BSS with other scheduled communication times of clients of the second BSS (AP may output, for transmission, at least some of the scheduling information to devices served by the apparatus. According to certain aspects, at least some of the scheduling information may identify a subset of the devices that should transmit during a scheduled time. According to certain aspects, the AP may wait to receive responses from the one or more peer apparatuses prior to transmitting the scheduling information to the one or more peer apparatuses. According to certain aspects, the AP may require responses from the one or more peer apparatus; [0185].
Note that an access point, e.g. first AP, would receive aggregated scheduling information for the devices served by the transmitting AP).

Regarding claim 7, the combination of Barriac and Wang, particularly Wang discloses determining, by the first wireless AP and during off channel scanning by the first wireless AP, a start time for the generated 802.11-based TWT schedule (primary channel coordination procedure detailed in FIG. 15 may be performed by a requesting AP 1501 and the CAP 1502. When an AP initiates a network, or when a network/AP plans to switch its primary channel, it may first scan the environment. Requesting AP 1501 may report measured interference as well as the networks that are overlapping with its own network using a message such as a measurement interference IE 1511 by transmitting the measurement interference message or IE to the CAP 1502. The measurement interference message or IE includes interference measured by the AP. The measured interference reported by the requesting AP may include any of the parameters detailed herein. This report may allow the CAP 1502 to maintain/update a list which networks are overlapping with other networks as well as the settings of all networks such as primary channels, reserved TXOP/RAW/PRAW /TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters. This maintained list may be updated based on the received measured interference IE; [0182]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the System of Barriac in order to enable efficient coordination in overlapping basic service set (Wang; [0003]).

Regarding claim 9, the claim is interpreted and rejected using the same rational of claim 1.
Regarding claim 10, the claim is interpreted and rejected using the same rational of claim 2.
Regarding claim 11, the claim is interpreted and rejected using the same rational of claim 3.

Regarding claim 13, the claim is interpreted and rejected using the same rational of claim 5.
Regarding claim 14, the claim is interpreted and rejected using the same rational of claim 6.
Regarding claim 15, the claim is interpreted and rejected using the same rational of claim 7.
Regarding claim 17, the claim is interpreted and rejected using the same rational of claim 1.
Regarding claim 18, the claim is interpreted and rejected using the same rational of claim 3.
Regarding claim 19, the claim is interpreted and rejected using the same rational of claim 4.
Regarding claim 20, the claim is interpreted and rejected using the same rational of claim 5.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac in view of Wang and in view of Rengarajan et al. (US 20170272977).

Regarding claim 8, the combination of Barriac and Wang, particularly Barriac discloses identifying, by the first wireless AP, an Internet of things (IoT) device among clients of the second BSS (certain of the devices described herein may implement a high-efficiency 802.11 standard, and may be used for smart metering or in a smart grid network. Such devices may provide sensor applications or be used in home automation; [0046].
APs 504A, 504B, and 504C/STAs 506A-H exchange requests/responses for use of resources and operation modes by specific STAs 506A-H/APs 504A, 504B, and 504C. The specific STAs 506A-H/APs 504A, 504B, and 504C is a group of STAs that include STAs belonging to the neighboring AP that will receive the message. the specific STAs 506A-H/APs 504A, 504B, and 504C is a group of STAs that indicate operation capability of STAs such as type of protocols supported (802.11a/n/ac/b), TX/RX parameters supported, and/or type of operation/traffic supported; [0103-0105]).
The combination of Barriac and Wang does not expressly disclose impersonating, by the first wireless AP, a BSS identifier (BSSID) of the IoT device during at least one off channel period of the first wireless AP.
In an analogous art, Rengarajan discloses impersonating, by the first wireless AP, a BSS identifier (BSSID) of the IoT device during at least one off channel period of the first wireless AP (access points 14 can periodically or upon receiving a command from the cloud 12 perform off-channel scans with the radio(s) 104 by briefly switching and monitoring a channel other than its home channel and at different channel widths (e. g. 20, 40, 80, and 160 MHz). During the scanning period, the access point 14 can collect information on the busyness of the channel both due to Wi-Fi and non-Wi-Fi transmissions and identify the occupancy levels due to each of the neighboring Basic Service Sets (BSSs). The access point 14 can also measure the signal strengths from neighboring access points 14 and non-associated clients 16 by receiving management frames such as beacons as well as data frames. In order to increase the efficiency of data collection from in-network access points 14 (ones that are part of the distributed Wi-Fi system 10) and clients 16, the access point 14 performing the scan can send frames that spoof another in-network BSS to elicit responses from neighboring access points 14 and clients 16. Alternatively, the neighboring in-network access points 14 can be instructed to transmit to their associated clients 16 eliciting responses that can, in turn, be measured by the scanning access point 14; [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Rengarajan into the System of Barriac and Wang in order to enable off channel probe requests to a particular service set identifier and reduce the number of probe responses received, thus reducing overhead of transmissions and interference on the channel generated by gathering such data (Rengarajan; [0011]).

Regarding claim 16, the claim is interpreted and rejected using the same rational of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kwon et al. (US 20160073433), “Apparatus And Method For Controlling Slot Usage.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413